DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to application filed on 4/28/2021 in which claims 1-10, 13-14, 17, 19-25 are pending and claims 11-12, 15-16, 18 and 26-30 are cancelled. The application has been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-20, respectively
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of O’Shea et al (US 11,334,807 B1) teaches a method having a machine learning and deployment of estimations in adaptive wireless communications or signal processing systems. The processing system includes using an encoder to encode the first information with at least one encoding parameter. The at least one encoding parameter can be conveyed out as at least one portion of the ground truth information to the machine-learning estimation network. In some examples, the method further includes performing correction for estimated offset or effect based on the second information and the learned estimation information. However the prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: wherein a detector is trained offline irrespective of a current channel estimate to be able to detect data symbols that were encoded by a neural network based precoder at a transmitter whose weights depend on the current channel estimate, as recited in claim 1. A deep learning-based channel estimator that utilizes an unsupervised untrained generative deep learning technique to improve channel estimation quality; and an autoencoder that learns a precoder and a decoder to detect transmitted data symbols, as recited in claim 9. wherein the parameters are identified by minimizing an error between a function of the output and a labeled data set; wherein the second neural network does not require training and combines a special untrained generative deep neural network with an LS estimator; and performing data detection using a third neural network, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,334,807 B1 or US 20210211164 A1 or US 10833785 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633